     Case: 1:19-cv-08379 Document #: 38 Filed: 10/06/20 Page 1 of 6 PageID #:240




 1    BONNETT, FAIRBOURN, FRIEDMAN
      & BALINT, P.C.
 2    ELAINE A. RYAN (6318750)
      CARRIE A. LALIBERTE (Admitted Pro Hac Vice)
 3    2325 E. Camelback Rd. Suite 300
      Phoenix, AZ 85016
 4    eryan@bffb.com
      claliberte@bffb.com
 5    Telephone: (602) 274-1100
 6    BONNETT, FAIRBOURN, FRIEDMAN
      & BALINT, P.C.
 7    NADA DJORDJEVIC (6277380)
      922 Davis St.
 8    Evanston, IL 60201
      ndjordjevic@bffb.com
 9    Telephone: (602) 274-1100
10    Attorneys for Plaintiffs
      Additional counsel on signature page
11
                                  UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF ILLINOIS
13
      LORENZO COLUCCI, and VIENNA                    Case No. 1:19-cv-08379
14    COLUCCI, on behalf of themselves and all
      others similarly situated,                    REQUEST FOR JUDICIAL NOTICE IN
15                                                  SUPPORT OF PLAINTIFFS’
                    Plaintiffs,                     OPPOSITION TO DEFENDANT’S
16                                                  MOTION TO DISMISS
             v.
17
      WHOLE FOODS MARKET SERVICES,
18    INC, and WHOLE FOODS MARKET                   Honorable John J. Tharp Jr.
      PACIFIC NORTHWEST INC.,
19

20           Defendants.
21

22

23

24

25

26

27

28


                                     REQUEST FOR JUDICIAL NOTICE
     Case: 1:19-cv-08379 Document #: 38 Filed: 10/06/20 Page 2 of 6 PageID #:241




 1            Plaintiffs respectfully request that this Court take judicial notice of the following exhibits
 2    to the Declaration of Laurence D. Paskowitz in support of Plaintiffs’ Opposition to Defendant’s
 3    Motion to Dismiss, filed concurrently herewith:
 4            1.        Exhibit A: a true and correct copy of an evidentiary stipulation signed by all
 5    parties dated June 22, 2020 and entitled, “STIPULATION RE: STATEMENTS RELATING TO
 6    PERSONAL JURISDICTION ISSUES.”, as submitted to the United States District Court for the
 7    Central District of California in Berke v. Whole Foods Market, Inc., CV 19-7471 PSG (KSx), D.E.
 8    53-2.
 9            2.        Exhibit B: a true and correct copy of the Starkey Water 2020 Bottled Water Report
10    contained    today      on    the   Starkey    Water     website    at   https://starkeywater.com/wp-
11    content/uploads/2020/06/Starkey-Water-2020-CA-Water-Quality-Report-English.pdf.
12            3.        Exhibit C: a true and correct excerpt of that portion of the website maintained by
13    WFM Services, Inc. for Whole Foods describing “Conditions of Use” which can be found today at
14    https://www.wholefoodsmarket.com/legal/conditions-of-use.
15            4.        Exhibit D: a true and correct excerpt of that portion of the website maintained by
16    WFM Services, Inc. for Whole Foods which exhibits the Starkey Water product and describes
17    certain attributes of Starkey Water and can be found today at
18    https://www.wholefoodsmarket.com/legal/conditions-of-use.
19            5.        Exhibit E: a true and correct excerpt of that portion of the website maintained by
20    WFM Services, Inc. for Whole Foods exhibiting local Illinois shopping specials which can be
21    found today at https://www.wholefoodsmarket.com/sales-flyer?store-id=10458.
22            6.        Exhibit F: a true and correct excerpt of that portion of the website maintained by
23    WFM Services, Inc. exhibiting gift cards offered for sale to Illinois consumers and others which
24    can be found today at https://wholefoods.buyatab.com/custom/wholefoods/?page=giftcards.
25            7.        Exhibit G: a true and correct copy of the order granting in part and denying in part
26    the motion to dismiss filed in Berke v. Whole Foods Market, Inc., CV 19-7471 PSG (KSx) (C.D.
27    Cal.), D.E. 57.
28

                                                        -2-
                                          REQUEST FOR JUDICIAL NOTICE
     Case: 1:19-cv-08379 Document #: 38 Filed: 10/06/20 Page 3 of 6 PageID #:242




 1           I.      Legal Standard
 2           A federal court may take judicial notice “at any stage of the proceeding” “if a party
 3    requests it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c)(2), (d).
 4    Judicial notice is properly taken if the requested documents are “not subject to reasonable dispute”
 5    as they “can be accurately and readily determined from sources whose accuracy cannot reasonably
 6    be questioned.” Fed. R. Evid. 201(b)(2).
 7
             II.     The Court May Take Judicial Notice of Exhibits A and G Because They Are
 8                   Records of the Northern District of California Court in a Related Matter.
 9           Exhibits A (a stipulation submitted by the plaintiff and WFM Services) and G (the court’s
10    order on Defendants’ motion to dismiss) are records of the Northern District of California in the
11    related Starkey Water case pending there. As such, the Court may properly take judicial notice of
12    them. SG & Co. Northeast, LLC v. Good, 461 B.R. 532, n. 3 (N.D. Ill. 2011) (“The court can take
13    judicial notice not only of its own records but also of the records of other courts in related
14    matters”) (citing Opoka v. I.N.S., 94 F.3d 392, 394 (7th Cir. 1996) (“This court, however, has the
15    power, in fact the obligation, to take judicial notice of … proceedings in other courts … if the
16    proceedings have a direct relation to matters at issue”) (internal quotations omitted)). Indeed,
17    “Courts ‘routinely take judicial notice of the actions of other courts or the contents of filings in
18    other courts.’” World Water Works Holdings, Inc. v. Continental Casualty Co., 392 F. Supp. 3d
19    923, 932 (N.D. Ill. 2019) (quoting Daniel v. Cook Cty., 833 F.3d 728, 742 (7th Cir. 2016)).
20           III.    The Court May Take Judicial Notice of Exhibits B-F Because They Pertain to
                     Plaintiffs’ Personal Jurisdiction Analysis and Plaintiffs Relied on Them in
21                   Asserting Their Claim
22           Plaintiffs seek to use Exhibits B-F to support their personal jurisdiction arguments. Courts
23    have taken notice of defendants’ websites or characteristics thereof when determining personal
24    jurisdiction. Publications Intern., Ltd. v. Burke/Triolo, Inc., 121 F. Supp. 2d 1178, 1182 n.2 (N.D.
25    Ill. 2000) (taking judicial notice of defendant’s website features as “further indication that
26    [defendant] was using its website to try and drum up business in Illinois…”), abrogation on other
27    grounds recognized by Acuity v. Roadtec, Inc., 2013 WL 6632631 (N.D. Ill. 2013); W. Marine,
28    Inc. v. Watercraft Superstore, Inc., 2012 WL 479677, at *10 (N.D. Cal. Feb. 14, 2012) (collecting

                                                     -3-
                                       REQUEST FOR JUDICIAL NOTICE
     Case: 1:19-cv-08379 Document #: 38 Filed: 10/06/20 Page 4 of 6 PageID #:243




 1    cases). Accord, Coremetrics, Inc. v. Atomic Park.com, LLC, 370 F. Supp. 2d 1013, 1021 (N.D.
 2    Cal. 2005) (taking judicial notice of defendants’ website in personal jurisdiction analysis);
 3    Almquist v. Synergo, LLC, 2016 WL 8732503 at *4 n.4 (D. Or. May 20, 2016) (“In the context of
 4    Almquist’s prima facie showing on a motion to dismiss for lack of personal jurisdiction, the Court
 5    may consider the information provided by ACCT and Synergo on their commercial websites”).
 6           Alternatively, Exhibits B-F may be considered because Plaintiffs relied extensively on the
 7    Whole Foods website in their Complaint. D.E. 1, ¶¶ 1 nn.1-2, 6 and n.6, 11, 18, 21 and nn.11-15.
 8    Even if a document is not attached to a complaint, it may be incorporated by reference into a
 9    complaint if the plaintiffs’ action is based upon the document. Venture Associates Corp. v. Zenith
10    Data Systems Corp., 987 F.2d 429, 431 (7th Cir. 1993) (collecting cases); Putzier v. Ace
11    Hardware Corp., 50 F. Supp. 3d 964, 972-73 (N.D. Ill. 2014) (documents that are critical to the
12    complaint and referred to in it are considered part of the pleadings and may be considered on a
13    motion to dismiss). For example, in Kellman v. WFM Private Label, L.P., 2019 WL 1429576, at
14    *3-4, *7-8 (N.D. Cal. Mar. 29, 2019), the Court held WFM Services subject to California personal
15    jurisdiction, and in doing so relied extensively on the contents of the Whole Foods website based
16    on Whole Foods’ acknowledgement that it was responsible for the website contents. Id. at *3
17    nn.26-27. Here, too, Plaintiffs obtained WFM Services’ admission that it is responsible for the
18    content on the Whole Foods website. See Paskowitz Dec, Exh. A, ¶ 9(i).
19           IV.      Conclusion
20           Based on the foregoing, Plaintiffs respectfully request the Court take judicial notice of
21    Exhibits A-G.
22
             Executed this 6th day of October 2020.
23

24                                         BONNETT, FAIRBOURN, FRIEDMAN
                                           & BALINT, P.C.
25
                                           s/Elaine A. Ryan
26
                                           ELAINE A. RYAN (6318750)
27                                         CARRIE A. LALIBERTE (Admitted
                                           Pro Hac Vice)
28                                         2325 E. Camelback Rd. Suite 300

                                                      -4-
                                       REQUEST FOR JUDICIAL NOTICE
     Case: 1:19-cv-08379 Document #: 38 Filed: 10/06/20 Page 5 of 6 PageID #:244




 1                                    Phoenix, AZ 85016
                                      eryan@bffb.com
 2                                    claliberte@bffb.com
                                      Telephone: (602) 274-1100
 3

 4                                    BONNETT, FAIRBOURN, FRIEDMAN
                                      & BALINT, P.C.
 5                                    NADA DJORDJEVIC (6277380)
                                      922 Davis St.
 6                                    Evanston, IL 60201
 7                                    ndjordjevic@bffb.com
                                      Telephone: (602) 274-1100
 8
                                      BONNETT, FAIRBOURN, FRIEDMAN
 9                                    & BALINT, P.C.
                                      PATRICIA N. SYVERSON (AZ 020191)
10                                    600 W. Broadway, Suite 900
11                                    San Diego, California 92101
                                      psyverson@bffb.com
12                                    Telephone: (619) 798-4593

13                                    THE PASKOWITZ LAW FIRM P.C.
                                      LAURENCE D. PASKOWITZ (Admitted
14
                                      Pro Hac Vice)
15                                    208 East 51st Street, Suite 380
                                      New York, NY 10022
16                                    212-685-0969
                                      lpaskowitz@pasklaw.com
17
                                      ROY JACOBS & ASSOCIATES
18
                                      ROY L. JACOBS (Admitted
19                                    Pro Hac Vice)
                                      420 Lexington Avenue, Suite 2440
20                                    New York, NY 10170
                                      212-867-1156
21                                    rjacobs@jacobsclasslaw.com
22
                                      LAW OFFICES OF DAVID N. LAKE,
23                                    A Professional Corporation
                                      DAVID N. LAKE (To Be Admitted
24                                    Pro Hac Vice)
                                      16130 Ventura Boulevard, Suite 650
25                                    Encino, California 91436
                                      (818) 788-5100
26
                                      david@lakelawpc.com
27
                                      Attorneys for Plaintiffs
28

                                                -5-
                                  REQUEST FOR JUDICIAL NOTICE
     Case: 1:19-cv-08379 Document #: 38 Filed: 10/06/20 Page 6 of 6 PageID #:245




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on October 6, 2020, I electronically filed the foregoing with the Clerk
 3    of the Court using the CM/ECF system which will send notification of such filing to the e-mail
 4    addresses denoted on the Electronic mail notice list.
 5          I certify under penalty of perjury that the foregoing is true and correct. Executed this 6th day
 6    of October 2020.
 7

 8                                                s/ Elaine A. Ryan
                                                  Elaine A. Ryan
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -6-
                                       REQUEST FOR JUDICIAL NOTICE
